Exhibit 10.5

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR AS TO SAID COMMON SHARES UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIRNET
COMMUNICATIONS CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to 964,187 Shares of Common Stock of

AirNet Communications Corporation

(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.                                          

  Issue Date: November 8, 2005

 

AIRNET COMMUNICATIONS CORPORATION, a corporation organized under the laws of the
State of Delaware (the “Company”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or its permitted successors and assigns (collectively,
the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company (as defined herein) from and after the Issue Date of this
Warrant and at any time or from time to time before 5:00 p.m., New York time,
through the close of business November 8, 2012 (the “Expiration Date”), up to
964,187 fully paid and nonassessable shares of Common Stock (as hereinafter
defined), $0.001 par value per share, at the applicable Exercise Price per share
(as defined below). The number and character of such shares of Common Stock and
the applicable Exercise Price per share are subject to adjustment as provided
herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a) The term “Company” shall include AirNet Communications Corporation and any
person or entity which shall succeed, or assume the obligations of, AirNet
Communications Corporation hereunder.

 

(b) The term “Common Stock” includes (i) the Company’s Common Stock, par value
$0.001 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.



--------------------------------------------------------------------------------

(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

 

(d) The “Exercise Price” applicable under this Warrant shall be a price of $1.45
per share of Common Stock for all shares acquired hereunder.

 

1. Exercise of Warrant.

 

1.1 Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the “Exercise Notice”), together with payment of the applicable
Exercise Price, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4. An Exercise Notice shall only be effective upon delivery
to the Company in accordance with Section 13.

 

1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:

 

(a) If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc. (“Nasdaq”), then the closing or last sale price, as
the case may be, reported for the last business day immediately preceding the
Determination Date.

 

(b) If the Company’s Common Stock is not traded on the American Stock Exchange
or another national exchange or on the Nasdaq but is traded on the NASD Over The
Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

 

(c) Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen by the
Company and Holder to pass on the matter to be decided.

 

(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.

 

- 2 -



--------------------------------------------------------------------------------

1.3 Company Acknowledgment. The Company will, at the time of the exercise of
this Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights. Notwithstanding the foregoing, this Warrant in
and of itself does not confer upon the Holder, as such, any voting rights or
other rights or liabilities whatsoever as a shareholder of the Company, whether
such rights or liabilities are asserted by the Holder or by its creditors.
Nothing in this Warrant shall be construed to give to any Person other than the
Holder any legal or equitable right, or claim under this Warrant.

 

1.4 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

 

2. Procedure for Exercise.

 

2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will (a) cause to be issued in the
name of and delivered to the Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and nonassessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise or
(b) cause the transfer agent of the Common Stock to transmit to Holder the
certificates representing such shares by crediting the account of the Holder’s
broker with the Depository Trust Corporation through its Deposit Withdrawal
Agent Commission, plus, in lieu of any fractional share to which such holder
would otherwise be entitled, cash equal to such fraction multiplied by the then
Fair Market Value of one full share, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.

 

2.2 Exercise.

 

Payment may be made either in cash or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Exercise
Price, and the Holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully-paid and non-assessable shares of Common Stock
(or Other Securities) determined as provided herein.

 

- 3 -



--------------------------------------------------------------------------------

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

 

3.1 Reorganization, Consolidation, Merger, Etc. In case at any time or from time
to time, the Company shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

 

3.2 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall,
if the Fair Market Value of the Common Stock (calculated on a fully-diluted per
share basis; provided that, with respect to convertible or exercisable
securities outstanding immediately prior to the consummation of such
dissolution, effect shall only be given to such securities to the extent that
the applicable conversion or exercise price of such convertible or exercisable
securities is less than the Fair Market Value of the Common Stock immediately
prior to the consummation of such dissolution) (which date of dissolution shall
be deemed the Determination Date under Section 1.2(d)) exceeds the applicable
Exercise Price, deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder pursuant to Section 3.1 (net of the aggregate Exercise Price which
would be owed if the Holder had exercised this Warrant in full immediately prior
to the dissolution), or, if the Holder shall so instruct the Company, to a bank
or trust company specified by the Holder and having its principal office in New
York, NY as trustee for the Holder.

 

3.3 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer as provided in Section 3.1 or 3.2, as
the case may be, and to the extent provided therein shall be binding upon the
issuer of any such stock or other securities, including, in the case of any such
transfer, the person acquiring all or substantially all of the properties or
assets of the Company, whether or not such person shall have expressly assumed
the terms of this Warrant as provided in Section 4. In the event this Warrant
does not continue in full force and effect after the consummation of the
transactions described in this Section 3, then the Company’s securities and
property (including cash, where applicable) receivable by the Holder will be
delivered to the Holder or the Trustee as contemplated by Section 3.2.

 

- 4 -



--------------------------------------------------------------------------------

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock or any preferred stock issued by the
Company, (b) subdivide its outstanding shares of Common Stock, (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Exercise Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Exercise
Price then in effect. The Exercise Price, as so adjusted, shall be readjusted in
the same manner upon the happening of any successive event or events described
herein in this Section 4. The number of shares of Common Stock that the holder
shall thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise (taking into account the provisions of this
Section 4).

 

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
this Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the holder and any Warrant agent of the Company
(appointed pursuant to Section 11 hereof).

 

6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

 

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Company’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the

 

- 5 -



--------------------------------------------------------------------------------

Company at its expense (but with payment by the Transferor of any applicable
transfer taxes) will issue and deliver to or on the order of the Transferor
thereof a new Warrant of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor. Any Transferee shall be subject to the terms
and conditions of such new Warrant, including the transfer restrictions
thereunder.

 

8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

9. Registration Rights. The Holder has been granted certain registration rights
by the Company. These registration rights are set forth in a Registration Rights
Agreement entered into by the Company and Holder dated as of the date hereof, as
the same may be amended, modified and/or supplemented from time to time.

 

10. Maximum Exercise. Notwithstanding anything contained herein to the contrary,
the Holder shall not be entitled to exercise this Warrant in connection with
that number of shares of Common Stock which would exceed the difference between
(i) 4.99% of the issued and outstanding shares of Common Stock and (ii) the
number of shares of Common Stock beneficially owned by the Holder at the time of
the proposed exercise. For purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.
The limitation described in the first sentence of this Section 10(a) shall
automatically become null and void following notice to the Company upon the
occurrence and during the continuance of an Event of Default (as defined in the
Security Agreement dated as of the date hereof among the Holder, the Company and
various subsidiaries of the Company, as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”), or upon 75 days prior
notice to the Company, except that at no time shall the number of shares of
Common Stock beneficially owned by the Holder exceed 19.99% of the outstanding
shares of Common Stock. Notwithstanding anything contained herein to the
contrary, the number of shares of Common Stock issuable by the Company and
acquirable by the Holder at an average price below $1.295 per share pursuant to
the terms of this Warrant, the Security Agreement, any Ancillary Agreement (as
defined in the Security Agreement) or otherwise, shall not exceed an aggregate
of 2,520,966 shares of Common Stock (subject to appropriate adjustment for stock
splits, stock dividends, or other similar recapitalizations affecting the Common
Stock) (the “Maximum Common Stock Issuance”), unless the issuance of Common
Shares hereunder in excess of the Maximum Common Stock Issuance shall first be
approved by the Company’s shareholders. If at any point in time and from time to
time the number of shares of Common Stock issued pursuant to the terms of this
Warrant, the Security Agreement, any Ancillary Agreement (as defined in the
Security Agreement) or otherwise, together with the number of shares of Common
Stock that would then be issuable by the Company to the Holder in the event of a
conversion pursuant to the terms of this Warrant, the Security Agreement, any
Ancillary

 

- 6 -



--------------------------------------------------------------------------------

Agreement (as defined in the Security Agreement) or otherwise, would be limited
by the preceding sentence, the Company shall promptly call a shareholders
meeting to solicit shareholder approval for the issuance of the shares of Common
Stock hereunder in excess of the Maximum Common Stock Issuance. Notwithstanding
anything contained herein to the contrary, the provisions of this Section 10 are
irrevocable and may not be waived by the Holder or any Company.

 

11. Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

 

12. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

13. Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

 

Notwithstanding the foregoing, in order for an Exercise Notice to be deemed
effective and validly delivered by the Holder to the Company, the Holder must
send the Exercise Notice by telecopy (provided the Holder receives confirmation
of transmission) and/or e-mail to the following persons (or such subsequent
persons as the Company shall designate in writing to the Holder):

 

  (a) Stuart Dawley, Vice President and General Counsel

  AirNet Communications Corp.

  Telecopy: (321) 676-9914

  E-mail: sdawley@airnetcom.com; and

 

  (b) John G. Igoe, P.A.

  Edwards & Angell, LLP

  Telecopy: (561) 655-8719

  E-mail: jigoe@edwardsangell.com

 

Upon Holder’s delivery of the Exercise Notice by telecopy (provided the Holder
receives confirmation of transmission) and/or e-mail, the Exercise Notice will
be deemed effective.

 

14. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF

 

- 7 -



--------------------------------------------------------------------------------

THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY
ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT SHALL BE
BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE THIS
PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The individuals
executing this Warrant on behalf of the Company agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorneys’ fees and
costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof. The Company acknowledges that
legal counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

    AIRNET COMMUNICATIONS CORPORATION WITNESS:             By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO:    AirNet Communications Corporation      ____________________     
____________________

 

Attention: Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.            ), hereby irrevocably elects to purchase:

 

             shares of the common stock covered by such warrant; or

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$            . Such payment takes the form of $             in lawful money of
the United States.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                         
                     whose address is                                         
                                        
                                        .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:                                            

 

--------------------------------------------------------------------------------

    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of AirNet
Communications Corporation into which the within Warrant relates specified under
the headings “Percentage of Warrant Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of AirNet
Communications Corporation with full power of substitution in the premises.

 

Transferees    


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

  Percentage of
Warrant
Transferred


--------------------------------------------------------------------------------

  Number
Transferred


--------------------------------------------------------------------------------

 

 

 

 

 

Dated:                                            

 

--------------------------------------------------------------------------------

    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

    SIGNED IN THE PRESENCE OF:    

 

--------------------------------------------------------------------------------

    (Name)

 

ACCEPTED AND AGREED: [TRANSFEREE]

 

--------------------------------------------------------------------------------

(Name)

 

- 11 -